Citation Nr: 0915534	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), anxiety and 
depression.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
October 1953, during the Korean Conflict.  He received a 
Combat Infantryman Badge (CIB) and a Korean Service Medal 
with two bronze service stars for his service in Korea.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
denied service connection for PTSD.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.

In October 2003, the Board remanded the Veteran's claim for 
additional development, including inquiry of the Veteran's 
claimed stressors and a VA examination to determine whether 
the Veteran had the claimed PTSD disability and whether such 
disability was related to his service.  That development was 
completed and the case was returned to the Board for 
appellate review.     

In October 2005, the Board denied the Veteran's service 
connection claim for PTSD because the medical evidence of 
record did not show a diagnosis of PTSD meeting the clinical 
criteria for such disability.  The Veteran subsequently filed 
a timely appeal of the Board's October 2005 decision with the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2009, the Court set aside the Board's October 2005 
decision that denied service connection for PTSD, and 
remanded the issue to the Board for readjudication consistent 
with the March 2009 Memorandum Decision.  The Court's bases 
for remand included failure by VA to fulfill its duty to 
assist by not obtaining any service personnel records, 
service treatment records (STRs), or records pertaining to 
the Veteran's CIB award, other than the Veteran's DD-214 and 
October 1953 Separation Examination Report; failure to 
develop the Veteran's other service connection claims for 
anxiety and depression; and failure to consider the Veteran's 
February 2005 statement regarding his claimed stressors and 
provide a medical examination based on these stressors.  
Thus, the issues are as captioned above.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, anxiety, and 
depression, which he maintains are related to his active duty 
service in the Korean Conflict.  

In its March 2009 Memorandum Decision, the Court remanded the 
Veteran's service connection claims for anxiety and 
depression because VA failed to develop these claims.  Review 
of the record reveals that although the Veteran did not 
formally claim service connection for anxiety and depression, 
he submitted medical evidence revealing a diagnosis of both 
disabilities.  As such, the Board construes this evidence to 
also include service connection claims for anxiety and 
depression.  See July 2001 "Statement in Support of Claim," 
VA Form 21-4138; June 2001 Private Treatment Letter from Dr. 
D.T.M.; July 2001 Private Treatment Letter from Dr. D.T.M.  
VA did not develop these claims.  As such, the RO/AMC should 
develop and adjudicate the service connection claims for 
anxiety and depression. 

The Board notes that the RO, in a November 2008 rating 
decision, denied the Veteran's service connection claim for 
depression.  However, as noted a complete copy of the 
Veteran's service personnel records and STRs are not 
associated with the claims file.  Such records may be 
pertinent to the Veteran's service connection claim for 
depression.  Thus, after additional development, the RO/AMC 
should readjudicate the service connection claim for 
depression. 

Further, in its March 2009 Memorandum Decision, the Court set 
aside the Board's October 2005 denial of service connection 
for PTSD and remanded the Veteran's claim because VA failed 
to obtain any service personnel records or STRs other than 
the Veteran's DD-214 and October 1953 Separation Examination 
Report.  Further, VA did not obtain records pertaining to the 
Veteran's CIB award, which may shed further light on his 
claimed stressors.  

Review of the evidence of record reveals that the RO 
requested the complete medical/dental records of the Veteran, 
and verification of the "receipt of [a] Purple Heart, 
including the date and disability for which awarded."  See 
September 2001 NPRC Request Form.  There was also notation on 
the request that the Veteran's "separation exam [was] in the 
file."  There is no further evidence of record that the RO 
attempted to obtain or received the Veteran's complete STRs 
or service personnel records, or attempted to verify the 
circumstances surrounding the Veteran's CIB award.    

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent service records identified 
by the Veteran or which would help substantiate his claim.  
Id.  

Further, the Court indicated that the Veteran's February 2005 
letter regarding his claimed in-service stressors was 
"ignored," and remanded the claim for further medical 
examinations and "rigorous discussion of all stressors 
described by the Veteran."  See March 2009 Memorandum 
Decision.

In light of the stressors articulated by the Veteran in his 
February 2005 statement, the Veteran should be afforded a VA 
examination to determine if any diagnosed PTSD, anxiety or 
depression, including any stressors revealed after completion 
of the development requested above, are related to his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veterans' Benefits 
Administration (VBA) should send an 
updated VCAA notice letter specifically 
notifying the Veteran of the evidence 
yet needed to substantiate his service 
connection claims for PTSD, anxiety, 
and depression, and of what part of 
such evidence he should obtain, and 
what part the AMC/RO will yet attempt 
to obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The Veteran should be asked to submit any 
additional evidence regarding his claimed 
stressors.  The Veteran should also be 
given an opportunity to identify any 
relevant treatment records that are 
pertinent to his claim.  

2.  The AMC/RO should obtain and 
associate with the claims file a complete 
copy of the Veteran's service personnel 
and STRs through the appropriate 
channels, including the National 
Personnel Records Center (NPRC).  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made and 
any responses received.  The Veteran 
and his representative should also be 
informed of the negative results, and 
should be given an opportunity to 
obtain the records.  

3.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA psychiatric examination 
with respect to the claims of PTSD, 
anxiety, and depression.  The claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with each examination and the report 
should state that such review has been 
accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD, anxiety, 
and/or depression.  The VA examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current psychiatric disability, 
including PTSD, anxiety, and/or 
depression, is related to the Veteran's 
service, or any incident in service to 
include any reported stressors. 

The examiner should reconcile any 
opinion with the Veteran's STRs and 
treatment records relevant to the 
Veteran's claims for PTSD, anxiety, and 
depression, including the June 2001 and 
July 2001 Private Treatment Letters 
from Dr. D.T.M.  A complete rationale 
should be provided for any opinion.

4.  The RO should then readjudicate the 
service connection claims for PTSD, 
anxiety and depression, in light of all 
evidence of record.  The Veteran and 
his representative should be provided 
with a supplemental statement of the 
case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




